Sandler, J. (dissenting in part).
As correctly observed in the court’s opinion, the dispositive question here is whether the plaintiff was a public figure within the meaning of the line of cases having their genesis in New York Times Co. v Sullivan (376 US 254). The question seems to me a very close one.
The most authoritative definition of the term by the Supreme Court was set forth in Gertz v Robert Welch, Inc. (418 US 323, 345). "For the most part those who attain this status have assumed roles of especial prominence in the affairs of society. Some occupy positions of such persuasive power and influence that they are deemed public figures for all purposes. More commonly, those classed as public figures have thrust themselves to the forefront of particular public controversies *65in order to influence the resolution of the issues involved. In either event, they invite attention and comment.”
I doubt that the plaintiff was a public figure within the definition set forth in Gertz (supra) with regard to the article at issue here. The record is barren of any intimation that he had thrust himself forward into public controversies that gave rise to the comments about him challenged in this lawsuit.
However, the concept was given what seems to me a somewhat more expansive interpretation by the Court of Appeals in James v Gannett Co. (40 NY2d 415). The plaintiff there was a professional nightclub dancer, whose performances had aroused public curiosity and prompted the publication of a feature article about her in a newspaper. She had given an interview in connection with the article.
In its opinion, the court noted as the essential element underlying the category of public figures that the publicized person "has taken an affirmative step to attract public attention.” (James v Gannett Co., supra, at p 422.) Thus, it described as "[i]ncluded, without doubt * * * many types of public performers such as professional athletes, nightclub and concert singers, television and movie actors, and recording artists.” These were viewed as "persons in whom the public has continuing interest” and the natural subject of attention by newspapers and magazines of general circulation because of that public interest. (James v Gannett Co., supra, at p 422.)
The plaintiff does not fit neatly within the category described by the Court of Appeals in James (supra). Unlike James, he did not give an interview looking forward to publicity, and there is no indication that he was anxious to encourage for business reasons public attention or that there was in fact any degree of public interest in him prior to the publication of the article. However, I have difficulty in seeing a clear distinction between public performers described by the Court of Appeals in the James opinion (supra) and a weekly sports columnist in a widely circulated magazine who had come to be considered a leading authority on professional football.
The question would be much simpler if the article had attacked plaintiff with regard to the quality and trustworthiness of his published writing concerning sports events and personalities that were a matter of public interest. I doubt that there was a significant public interest, if indeed any, in plaintiff’s ability to write skillfully under tight deadlines or in the degree of rewriting that his work under such circum*66stances required in comparison to others. Nonetheless, and not without serious reservations, I agree that for the purpose of determining the applicability of the requirement of constitutional malice, the court is probably correct in concluding that he was a "public figure.”
It does not seem to me to follow quite so inescapably that the complaint should be dismissed.
We are in agreement that the jury could reasonably have concluded that the comments in issue were both false and defamatory. From the trial we know that the writer had been employed at the publication for which the plaintiff wrote, and was in a position to have observed his work and the process of rewriting that he purported to describe. If the jury could reasonably find that what was written was both false and defamatory, and that the writer was in a position to know the truth, I do not see how it can be determined as a matter of law that what was written was not knowingly false or written with reckless disregard for the truth. Indisputably the fact that the writer’s views were shared by a senior editor of the sports publication, and others in a position to know, is powerful evidence for the defendant on the issue of constitutional malice. Nonetheless, a factual issue is presented that entitles the plaintiff to a new trial.
One other observation in the court’s opinion merits comment, and that is the view that the defendants’ assertions that plaintiff was not a "graceful wordsman” and possibly the "worst writer” at the magazine, were statements of fact. This conclusion is clearly based on the judgment that these statements were "mixed opinions”, that is, opinions implying the existence of unstated facts. (Cf. Hotchner v Castillo-Puche, 551 F2d 910, 913.) However, the purportedly factual statements in the article with regard to the rewriting allegedly required by plaintiff’s pieces could, at least arguably, have been evaluated by readers as setting forth the underlying facts.
For the reasons indicated above, I would reverse the judgment and remand the case for a new trial.
Birns and Markewich, JJ., concur with Murphy, P. J.; Fein and Sandler, JJ., dissent in part in an opinion by Sandler, J.
Judgment, Supreme Court, New York County, entered on February 16, 1979, reversed, on the law, and vacated, and the *67complaint dismissed. Appellants shall recover of respondent $75 costs and disbursements of this appeal.